MEMORANDUM **
Juiter Naibaho, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an Immigration Judge’s (“IJ”) decision denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Padash v. INS, 358 F.3d 1161, 1165 (9th Cir.2004), and we deny the petition for review.
Even assuming Naibaho was credible, substantial evidence supports the IJ’s conclusion that Naibaho failed to establish past persecution or a well-founded fear of persecution on account of a protected ground. See Sangha v. INS, 103 F.3d 1482, 1486 (9th Cir.1997); see also INS v. Elias-Zacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Naibaho provided insufficient evidence, direct or *643circumstantial, that his attackers were or would be motivated to persecute him because of his actual or perceived status or belief. See Sangha, 103 F.3d at 1486-87.
Moreover, Naibaho did not establish that any group to which he belongs is subject to a “pattern or practice” of persecution. See Lolong v. Gonzales, 484 F.3d 1173, 1178-80 (9th Cir.2007) (en banc).
Because Naibaho did not establish eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Finally, substantial evidence also supports the IJ’s denial of CAT relief because Naibaho did not establish that it is more likely than not that he will be tortured if returned to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.